DETAILED ACTION
This Non-Final Office Action is in response to claims filed 8/19/2019.
Claims 1-3 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/2020 and 8/19/2019 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2019/0361451 A1), hereinafter Wilson, in view of Satoshi et al. (translation of JP 2018-54370 A), hereinafter Satoshi.
Claim 1
Wilson discloses the claimed vehicle stop support system for supporting stop of a vehicle which is traveling (see at least abstract), comprising: 
an abnormality detection part for detecting a physical abnormality of a driver (see at least ¶0043-0050, with respect to step 304 of Figure 3A, regarding 
a candidate detection part for detecting a plurality of stop point candidates which exist in a traveling direction of the vehicle (see at least ¶0060, with respect to step 352 of Figure 3C, regarding a list of safe rendezvous location is determined which are easily accessible to the autonomous automotive vehicle); 
a required time period estimation part for estimating a time period required to reach each of the stop point candidates (see at least ¶0060, with respect to step 356 of Figure 3C, regarding that a list of travel times is determined for traveling to each of the listed safe rendezvous locations for the autonomous automotive vehicle from its current location);
a stop point setting part for setting a stop point (see at least ¶0060-0063, with respect to step 332 of Figure 3B, regarding a safe rendezvous location is selected from a list of safe rendezvous locations); and 
a vehicle control part for controlling the vehicle to travel to the stop point and stop at the stop point (see at least ¶0004, regarding the autonomous automotive vehicle travels to the rendezvous location to meet the dispatched EMS vehicle), wherein the stop point setting part is operable to set, as the stop point, one of the plurality of stop point candidates which is smallest in terms of a sum of the required time period and the waiting time period
The “sum of the required time period and the waiting time period” is taught by the combined travel times and wait times in Wilson that are used to select a rendezvous location. Given that Wilson uses the sum of the travel time for both the ambulance and the autonomous automotive vehicle, the “waiting time period” is inherently incorporated into this sum. Wilson provides an example in ¶0061, where rendezvous location A has a 12 minute travel time for the ambulance and a 12 minute travel time for the autonomous vehicle, where the autonomous automotive vehicle and the ambulance arrive at the same time, i.e. no wait time, and rendezvous location B has a 12 minute travel time for the ambulance and a 10 minute travel time for the autonomous vehicle, where the autonomous automotive vehicle must wait 2 minutes for the ambulance to arrive. By selecting the rendezvous location with shortest travel times for both vehicles, e.g., rendezvous location B (12 + 10 = 22), Wilson is taking into consideration the “waiting time period” defined as a time period from a time when the vehicle reaches each of the stop point candidates through until a rescue operation for the driver is started into this sum. 
While Wilson does not specifically disclose a waiting time period estimation part for estimating this waiting time period that is used in setting the stop point, the technique of estimating a “waiting time period” for determining a stop point is well known in the art.
Specifically, Satoshi discloses a similar vehicle stop support system that sets a confluence/merging position (similar to the stop point taught by Wilson) and controls vehicle 10 (similar to the vehicle taught by Wilson) to stop at the confluence/merging position for an ambulance (similar to the rescue operation taught by Wilson) (see at least ¶0029-0030; ¶0035). Satoshi further discloses that a remaining time (similar to the waiting time period taught by Wilson) is calculated for selecting the confluence/merging position with a remaining time that is less than a threshold value (see at least ¶0031-0034). While Satoshi teaches the remaining time as pertaining to a wait time for the ambulance when the ambulance arrives at the confluence/merging position first, it is clear that this wait time may also pertain to the own vehicle 10 when the own vehicle 10 arrives first, in light of ¶0035.
Since the systems of Wilson and Satoshi are directed to the same purpose, i.e. setting a stop point for a vehicle and an ambulance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Wilson to estimate the waiting time period, in the same manner that Satoshi calculates a remaining time for selecting the confluence/merging position with a remaining time that is less than a threshold value, with the predictable result of providing for an estimation of a known value that is useful in minimizing the time for merging the own vehicle and the ambulance (¶0005 of Satoshi).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 is objected to for incorporating the allowable subject matter of claim 2 by dependency.
The closest prior art of record, Wilson and Satoshi, taken alone or in combination, does not teach that the claimed waiting time period estimation part is operable to estimate the waiting time period based on a distance of a route from a point where an ambulance is deployed, to each of the stop point candidates, in light of the each of the stop point candidates associated with waiting for an ambulance, in which one of the stop point candidates with the smallest sum of the required time period and the waiting time period is set as the stop point, in light of the definitions provided in the overall claim, is not taught by prior art. No reasonable combination of prior art can be made to teach this claimed feature, in light of the overall claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661